          Case 1:19-cv-06912-RA-KHP Document 15-1 Filed 11/14/19 Page 1 of 3



     UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
     ------------------------------------------------------------------------- X
                                                                               :
     RICARDO VELASQUEZ,                                                        :
                                                                               :
                                                                                         19 Civ. 06912 (RA)
              Plaintiff,                                                       :
                                                                               :
                                                                                          CIVIL CASE
                                                                               :
     vs.                                                                               MANAGEMENT PLAN
                                                                               :
                                                                               :        AND SCHEDULING
     LEMAGE INC., a New York corporation,                                      :             ORDER
     d/b/a QUARTINO BOTTEGA ORGANICA,                                          :
                                                                               :
                Defendants.                                                    :
                                                                               :
     ------------------------------------------------------------------------ X

RONNIE ABRAMS, United States District Judge:

           Pursuant to Rules 16-26(f) of the Federal Rules of Civil Procedure, the Court hereby

adopts the following Case Management Plan and Scheduling Order:

1.         All Parties [consent _____ / do not consent     √    ) to conducting all further
           proceedings before a United States Magistrate Judge, including motions and trial. 28
           U.S.C. § 636(c). The parties are free to withhold consent without adverse substantive
           consequences. [If all parties consent, the remainder of the Order need not be completed
           at this time.]

2.         The parties [have               / have not √         ] engaged in settlement discussions.

3.         This case [is _____ / is not         √     ] to be tried to a jury.

4.         No additional parties may be joined after            12/23/19             without leave of the Court.

5.         No amendments to the pleadings may be made after                        12/23/19       .
           without leave of the Court.

6.         Initial disclosures pursuant to Rule 26(a)(1) of the Federal Rules of Civil Procedure shall
           be completed no later than      12/5/19        . [Absent exceptional circumstances, within
           fourteen (14) days of the date of the parties’ conference pursuant to Rule 26(f).]

7.         All fact discovery is to be completed no later than 3/20/20       . [A period not to
           exceed 120 days unless the case presents unique complexities or other exceptional
           circumstances.]
      Case 1:19-cv-06912-RA-KHP Document 15-1 Filed 11/14/19 Page 2 of 3


8.    The parties are to conduct discovery in accordance with the Federal Rules of Civil
      Procedure and the Local Rules of the Southern District of New York. The following
      interim deadlines may be extended by the parties on consent without application to the
      Court, provided that the parties meet the deadline for completing fact discovery set forth
      in ¶ 7 above.

      a.      Initial requests for production of documents shall be served by         1/6/20   .

      b.      Interrogatories shall be served by       1/6/20        .

              Interrogatories per LCR 33.3 (b) and (c) may be served any time during the
              discovery period.

      c.      Depositions shall be completed by 2/19/20                  .

      d.      Requests to Admit shall be served no later than            2/4/20   .

9.    All expert discovery, including disclosures, reports, production of underlying documents,
      and depositions shall be completed by 5/4/20           . [The parties shall be prepared to
      describe their contemplated expert discovery and the bases for their proposed deadlines at
      the initial conference.]

10.   All discovery shall be completed no later than       5/18/20           .

11.   The Court will conduct a post-discovery conference on _________________________ at
      ____________. [To be completed by the Court.] No later than one week in advance of
      the conference, the parties are to submit a joint letter updating the Court on the status of
      the case, including but not limited to whether either party intends to file a dispositive
      motion and what efforts the parties have made to settle the action.

12.   Unless otherwise ordered by the Court, the joint pretrial order and additional submissions
      required by Rule 6 of the Court’s Individual Rules and Practices shall be due thirty (30)
      days from the close of discovery, or if any dispositive motion is filed, thirty (30) days
      from the Court’s decision on such motion. This case shall be trial ready sixty (60) days
      from the close of discovery or the Court’s decision on any dispositive motion.

13.   Counsel for the parties propose the following alternative dispute resolution mechanism
      for this case:

           a. __√___ Referral to a Magistrate Judge for settlement discussions.

              Defendants respectfully request this case be referred to a magistrate judge for a
              settlement conference shortly following the Initial Case Conference.




                                                   2
      Case 1:19-cv-06912-RA-KHP Document 15-1 Filed 11/14/19 Page 3 of 3



            b.      √ Referral to the Southern District’s Mediation Program. [Note that all
                 employment discrimination cases, except cases brought under the Fair Labor
                 Standards Act of 1938, 29 U.S.C. § 201 et seq., are designated for automatic
                 referral to the Court’s Alternative Dispute Resolution program of mediation.
                 Accordingly, counsel in such cases should select 13(b).]

                 Plaintiff’s preference is a referral to the Southern District’s Mediation program
                 within 60 days, or before.

            c. _____ Retention of a private mediator.

         The use of any alternative dispute resolution mechanism does not stay or modify any date
         in this Order.

14.      The parties have conferred and their present best estimate of the length of trial is   2-3
         days      .


SO ORDERED.

Dated:           __________________
                 New York, New York

                                                        ________________________________
                                                        Ronnie Abrams
                                                        United States District Judge




                                                   3
